     Case 2:19-cv-00218-WBS-AC Document 27 Filed 12/10/20 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   LUCAS MEJIA, on behalf of               No. 2:19-cv-00218 WBS AC
     himself and all others similarly
13   situated,

14                 Plaintiff,                ORDER CLARIFYING AND/OR
                                             AMENDING THE COURT’S NOVEMBER
15        v.                                 24, 2020 MEMORANDUM AND ORDER
                                             RE: MOTION FOR PRELIMINARY
16   WALGREEN CO., an Illinois               APPROVAL OF CLASS ACTION
     Corporation; WALGREEN CO./ILL.,         SETTLEMENT
17   a business entity unknown; and
     DOES 1 to 100, inclusive,
18
                   Defendants.
19

20
                                  ----oo0oo----
21
                The court has read and considered the Joint Stipulation
22
     for Request for Clarification and/or Amendment to the Court’s
23
     November 24, 2020 Memorandum and Order Re: Motion for Preliminary
24
     Approval of Class Action Settlement (“Order”).         Good cause
25
     appears for the following relief:
26
                IT IS HEREBY ORDERED that:
27
                The class members have 60 days from the date that the
28
                                         1
     Case 2:19-cv-00218-WBS-AC Document 27 Filed 12/10/20 Page 2 of 2


1    settlement administrator mails the notice packets to request

2    exclusion, object to the settlement, and/or indicate their

3    intention to appear at the final fairness hearing.         The notice

4    packets shall instruct any person who is interested in attending

5    the final fairness hearing to contact plaintiff’s counsel no

6    later than 60 days from the date that the settlement

7    administrator mails the notice packets to obtain instructions for

8    gaining access via Zoom.

9               IT IS SO ORDERED.

10   Dated:   December 9, 2020

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
